RYAN, Chief Judge.
Plaintiffs’ application to reargue the Court’s ruling requiring disclosure to defendants of Exhibit 64 is denied. The objection to production of the exhibit for examination was based on the so-called attorney’s work product privilege. However, it is conceded by plaintiff that the exhibit was voluntarily disclosed to attorneys in the Anti-trust Division of the Department of Justice. The government is not a party to this lawsuit, and the disclosure of the document cannot be termed as an interchange of information between counsel on the same side of the litigation.
Any privilege that may have attached was destroyed by the voluntary act of disclosure. Plaintiffs, in seeking reargument, ask for a broad ruling to be applicable to examinations hereafter to be conducted of defendants. No such rule is possible. Each document to which privilege is claimed must be separately considered.
For the moment, it suffices to rule that no privilege attaches to Exhibit 64, and therefore it shall be turned over to defendants within 10 days. So ordered.